DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to Applicant’s response filed on December 29, 2021 (“December 2021 Response”).  The December 2021 Response contained, inter alia, claim amendments (“December 2021 Claim Amendments”) and “REMARKS/ARGUMENTS” (“December 2021 Remarks”).
Claims 31-50 are currently pending and have been examined. 

Related Applications
This application is a continuation application of U.S. application no. 13/074,245 filed on March 29, 2011, now U.S. Patent 10,579,995 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sia (WO 01/84504 A2)(“Sia”) in view of Kay (US 6,223,166 B1)(“Kay”). 

As to Claim 31, Sia discloses a method comprising:
receiving, at a point of validation terminal (terminal containing card reader), account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing, by a processor (system 122A) provided in communication with the point of validation terminal, a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier[s],” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that were previously generated when the plurality of users purchased permission to access the access controlled event (Table 1, page 10, lines 5-11, page 10, lines 21-24);
verifying, by the processor provided in communication with the point of validation terminal, that a generated validation code (generated by query, page 10, line 22) matches one of the plurality of stored validation codes that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening a physical barrier to permit, by the point of validation terminal, the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly disclose
the validation codes being cryptograms,
generating, by a processor provided in communication with the point of validation terminal, a validation cryptogram that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, and
the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event.
Kay teaches
generating, by a processor (processor 20) provided in communication with the point of validation terminal (ticket server 14), a validation cryptogram (“cipher coded information,” C.3, L.67) that includes a combination of the payment data (“credit card number,” C.4, L.4) and access controlled event data (“information descriptive of the event, venue, seat location,…” C.4, L.1-2) or data for a resource provider for the access controlled event (C.3, L.66-67 and C.4, L.1-29), and
the stored (“[a] processor 39 receives an output from the receiver 37 and checks the bar code against an asymmetric key stored in a memory 40 and assigned to the event by the seller. Using an asymmetric key assigned by the seller to the event, the bar code is decoded and compared against an event description stored in the memory 40” C.4, L.49-54) validation cryptograms (a plurality of electronic tickets are stored as gleaned from: “purchasers at the remote user stations 12,” C.3, L.45, and “tickets,” C.5, L.4) include a combination of payment data specific to portable consumer devices (“credit card,” C.4, L.4) provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event (C.3, L.66-67 and C.4, L.1-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Kay and in particular to include in Sia, the step of generating, by a processor provided in communication with the point of validation terminal, a 

As to Claim 32, the Sia/Kay combination discloses as discussed above.  
Sia does not directly disclose wherein the validation cryptogram and the stored validation cryptograms are generated using a cryptogram generator that includes an encryption module for encrypting data in accordance with the Data Encryption Standard (DES).
Kay teaches wherein the validation cryptograms and the stored validation cryptograms are generated using a cryptogram generator (web site 18) that includes an encryption module for encrypting data in accordance with the Data Encryption Standard (DES)(C.4, L.5-13, C.5, L.1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Kay combination by the features of Kay, and in particular to include in the generation of the validation cryptograms of the Sia/Kay combination, the features of generating them using a cryptogram generator that includes an encryption module for encrypting 

As to Claim 33, the Sia/Kay combination discloses as discussed above.  Sia further discloses wherein the portable consumer device is a credit or debit card with a magnetic stripe (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13).

As to Claim 34, the Sia/Kay combination discloses as discussed above.  Sia further discloses wherein the point of validation terminal comprises a payment card reader (“magnetic cardreader at the ticketless entry gate” page 5, lines 10-13).

As to Claim 35, the Sia/Kay combination discloses as discussed above.  Sia further discloses wherein a display on the point of validation terminal is configured to display an access permissions message (page 10, lines 26-28, see Fig.3A and Fig.3C).

As to Claim 36, the Sia/Kay combination discloses as discussed above.  Sia further discloses wherein the display is further configured to display seating information (page 10, lines 26-28, see Fig.3A and Fig.3C which states how many people will be seated).

As to Claim 37, the Sia/Kay combination discloses as discussed above.  Sia further discloses wherein the processor provided in communication with the point of validation terminal is contained in a server separate from the point of validation terminal (see Fig.2 wherein system 122 and gates are separate). 

As to Claim 38, the Sia/Kay combination discloses as discussed above.  Sia further discloses wherein the server is located at a venue where the access controlled event occurs (page 7, lines 16-18). 

As to Claim 39, the Sia/Kay combination discloses as discussed above.  Sia further discloses wherein the processor provided in communication with the point of validation terminal is contained in the point of validation terminal (“a communication system for providing communication…” page 7, line 25). 

As to Claim 40, the Sia/Kay combination discloses as discussed above.  Sia further disclsoes wherein the processor provided in communication with the point of validation terminal transmits to the point of validation terminal an access permissions message if the validation cryptogram is determined to be acceptable (page 10, lines 23-28, see Fig.3A and Fig.3C). 

As to Claim 41, Sia discloses a point of validation terminal (ticketless admission gate, page 1, line 23) comprising:
a processor (“a communication system for providing communication…” page 7, line 25);
a physical barrier (“turnstile,” page 10, line 39); and 
for implementing a method comprising:
receiving account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier,” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that were previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 5-11, page 10, lines 21-24);
verifying that the generated validation code matches one of the plurality of stored validation codes that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening the physical barrier to permit the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly disclose
the validation codes being cryptograms,
generating, by a processor, a validation cryptogram including a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, and
the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event.
Kay teaches
generating, by a processor (processor 20), a validation cryptogram (“cipher coded information,” C.3, L.67) that includes a combination of the payment data (“credit card number,” C.4, L.4) and access controlled event data (“information descriptive of the event, venue, seat location,…” C.4, L.1-2) or data for a resource provider for the access controlled event (C.3, L.66-67 and C.4, L.1-29), and
the stored (“[a] processor 39 receives an output from the receiver 37 and checks the bar code against an asymmetric key stored in a memory 40 and assigned to the event by the seller. Using an asymmetric key assigned by the seller to the event, the bar code is decoded and compared against an event description stored in the memory 40” C.4, L.49-54) validation cryptograms (a plurality of electronic tickets are stored as gleaned from: “purchasers at the remote user stations 12,” C.3, L.45, and “tickets,” C.5, L.4) include a combination of payment data specific to portable consumer devices (“credit card,” C.4, L.4) provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event (C.3, L.66-67 and C.4, L.1-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Kay and in particular to include in Sia, the step of generating, by a processor, a validation cryptogram that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled 

As to Claim 42, the Sia/Kay combination discloses as discussed above.  Kay teaches wherein the generating of the validation cryptogram includes sending the account information (“credit card number,” C.4, L.4) associated with the portable consumer device to a remote validation server or a venue validation server (web site 18)(C.3, L.30-54, C.1-5). 

As to Claim 43, the Sia/Kay combination discloses as discussed above.  Kay teaches wherein the generating of the validation cryptogram includes encrypting the account information (“credit card number,” C.4, L.4) and event-specific data (“event, venue…” C.3, L.67, C.4, L.1-3).

As to Claim 44, the Sia/Kay combination discloses as discussed above.  
Sia does not directly disclose wherein accessing the validation cryptogram database and verifying the generated validation cryptogram includes communicating with a venue validation server or a remote validation server.
Kay teaches communicating with a venue validation server or a remote validation server (processor 39)(C.4, L.49-55)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Kay combination by the features of Kay and in particular to include in Sia’s accessing the validation cryptogram database and verifying the generated validation cryptogram, the feature of communicating with a venue validation server or a remote validation server, as taught by Kay, because it would help to ensure that the ticket is valid (Kay, C.2, L.64).

As to Claim 45, the Sia/Kay combination discloses as discussed above.  
Sia does not directly disclose wherein the validation cryptogram database is coupled to the processor.
Kay teaches wherein the validation cryptogram database (memory 40) is coupled to the processor (processor 39)(Fig.3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Kay combination by the feature of Kay and in particular to include in the Sia/Kay combination, the feature wherein the validation cryptogram database is coupled to the processor, as taught by Kay, because it would help to ensure that the ticket is valid (Kay, C.2, L.64).

As to Claim 46, the Sia/Kay combination discloses as discussed above.  Sia further discloses: wherein the physical barrier is a turnstile (turnstile 210). 

As to Claim 47, the Sia/Kay combination discloses as discussed above.  Sia further discloses a printer unit coupled to the processor, wherein the printer is configured to print seating information (page 5, lines 21-23).

As to Claim 48, Sia discloses a system (ticketless admission gate, page 1, line 23) comprising:
one or more processors (page 3, lines 22-27) to implement a method comprising:
receiving account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing, by the one or more processors, a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier,” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that were previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 5-11, page 10, lines 21-24);
verifying, by the one or more processors, that the generated validation code matches one of the plurality of stored validation codes that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening the physical barrier to permit the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly
the validation codes being cryptograms,
generating, by the one or more processors, a validation cryptogram including a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, and
the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users and the access controlled event data or the data for the resource provider for the access controlled event.
Kay teaches
generating, by one or more processors (processor 20), a validation cryptogram (“cipher coded information,” C.3, L.67) including a combination of the payment data (“credit card number,” C.4, L.4) and access controlled event data (“information descriptive of the event, venue, seat location,…” C.4, L.1-2) or data for a resource provider for the access controlled event (C.3, L.66-67 and C.4, L.1-29), and
the stored (“[a] processor 39 receives an output from the receiver 37 and checks the bar code against an asymmetric key stored in a memory 40 and assigned to the event by the seller. Using an asymmetric key assigned by the seller to the event, the bar code is decoded and compared against an event description stored in the memory 40” C.4, L.49-54) validation cryptograms (a plurality of electronic tickets are stored as gleaned from: “purchasers at the remote user stations 12,” C.3, L.45, and “tickets,” C.5, L.4) include a combination of payment data specific to portable consumer devices (“credit card,” C.4, L.4) provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event (C.3, L.66-67 and C.4, L.1-29)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Kay and in particular to include in Sia, the step of generating, by one or more processors, a validation cryptogram including a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, as taught by Kay, and to encrypt the validation codes (e.g. information descriptive of the event) in Sia, as taught by Kay, thereby resulting in validation cryptograms, as taught by Kay, and to include in Sia, the features of the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event, as taught by Kay, because it would provide “ticket protection” (Kay, C.4, L.14) and “would improve ticket fraud prevention” (Kay, C.4, L.26-27).

As to Claim 49, the Sia/Kay combination discloses as discussed above.  Sia further discloses a point of validation terminal which contains the one or more processors (ticketless entry gate 200, page 7, lines 23-27).

As to Claim 50, the Sia/Kay combination discloses as discussed above.  
Sia does not directly disclose a validation server, wherein the one or more processors are contained within the validation server.
Kay teaches a validation server (terminal 27), wherein the one or more processors are contained within the validation server (see Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Kay combination by the features of Kay and in particular to include .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,579,995 (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims of the Patent.

Response to Arguments
Applicant’s arguments filed in December 2021 Remarks with respect to the 103 rejections have been considered but are moot because Applicant argues the new limitations in view of Silbernagl; however, Kay is relied upon for those newly added limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Haken et al. (WO 03/032218 A2)(“Haken”) which teaches “[t]he encrypted admission authorization record may include, for example, information that identifies the date and location of the event, the seat number, price paid, and the like. The encrypted admission authorization record also may include uniquely encrypted information which 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        March 12, 2022
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621